DETAILED ACTION

In response to the Amendment filed December 14, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3 and 5 - 14 are allowable over the Prior Art of Record because it fails to teach or suggest an apparatus for calibrating a gap sensor of a machine tool, comprising: a gauge block having a plurality of gauge grooves, each of the gauge grooves has a unique gauge depth that corresponds to a respective one of a plurality of predetermined calibration values for the gap sensor; and a plurality of magnets, each of the magnets is embedded in the gauge block, wherein the gauge block includes a plurality of sides, each of the gauge grooves is recessed into a respective one of the sides, and each of the magnets is mounted in a respective one of the gauge grooves in combination with the remaining limitations of the claims.

Claims 15 - 17 are allowable over the Prior Art of Record because it fails to teach or suggest a method of calibrating an air gap sensor for a machine tool, comprising the steps of attaching the magnetized calibration device to a rest pad of the machine tool using a magnetic attraction of the magnetized calibration device to the rest pad such that the one of the first groove and second groove that is selected faces toward the rest pad and is spaced away from the rest pad by a gap that corresponds to a respective one of the first predetermined gauge depth and second predetermined gauge depth; U.S. Patent Application No.: 16/844,415Attorney Ref. No.: 3009-0381Page 5applying air to the rest pad and the one of the first groove and second groove; using the air gap sensor to obtain a measured value of the gap; and adjusting the air gap sensor when the measured value is not equal to the respective one of the first predetermined gauge depth and second predetermined gauge depth until the measured value is equal to the respective one of the first predetermined gauge depth and second predetermined gauge depth in combination with the remaining limitations of the claims.

Claims 18 - 19 are allowable over the Prior Art of Record because it fails to teach or suggest a method of calibrating a gap sensor for a machine tool, comprising the steps of setting the magnetized calibration block onto a surface of the machine tool such that one of the first planar measuring surface and the second planar measuring surface is located at a predetermined location on the surface of the machine tool, and such that at least one of the first planar contact surface and the second planar contact surface is in contact with the surface of the machine tool, and such that the magnetized calibration 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 12, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861